 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlount Brothers Corporation and David Chilson. Case38-CA-2855-2June 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 10, 1977, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled a brief in support of the Decision, and theRespondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Blount BrothersCorporation, Byron, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding was heard in Rockford, Illinois, on November15 and 16, 1976, pursuant to a charge filed on August 3,1976, and a complaint issued on September 30, 1976. Theissue presented is whether Respondent Blount BrothersCorporation violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended (hereinaftercalled the Act), by discharging the Charging Party, DavidChilson.Upon the entire record (see, infra, fn. 12), including myobservation of the witnesses, and after due consideration ofthe briefs filed by Respondent and by counsel for theGeneral Counsel (hereinafter called the General Counsel),I hereby make the following:230 NLRB No. 92FINDINGS OF FACT1. JURISDICTIONRespondent is a Delaware corporation with an office andplace of business in Oregon, Illinois, where it is engaged inthe business of general commercial and industrial construc-tion. During the year preceding the issuance of thecomplaint, a representative period, Respondent purchasedgoods and materials valued at more than $50,000 whichwere transported to its Oregon, Illinois, facility directlyfrom States other than Illinois. I find that, as Respondentconcedes, it is engaged in commerce within the meaning ofthe Act, and that exercise of jurisdiction over its operationswill effectuate the policies of the Act.Carpenters Local No. 792, affiliated with the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning of the Act.It. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is the general contractor on the constructionof a nuclear power plant in Byron, Illinois. At all times hererelevant, Respondent has recognized the Union as thebargaining representative for Respondent's carpenters onthat project. At the time of Chilson's allegedly unlawfuldischarge, Respondent employed about 350 carpenters andabout 35 carpenter foremen on that job. All 385 weremembers of the Union. Respondent was then employing atotal of about 1,000 men on the project.The uncontradicted evidence establishes that at leastuntil later in 1975, Louis J. Nimm was a carpentersubsteward at the sawshed on that job, that Chilsoneventually replaced him as substeward, and that Nimmeventually became foreman over the sawshed. However,there is a conflict in the testimony about when Chilsonreplaced Nimm and when Nimm became foreman. UnionBusiness Representative Henry Lewis Blais (who uses hismiddle name rather than his first name) testified that hetold Nimm that he was going to be replaced as substewardbecause Blais had found out that Nimm was working as aforeman and drawing foreman's pay. If accepted, Blais'testimony as a whole about dates would indicate that henamed Chilson to replace Nimm as substeward in Januaryor February 1976. Chilson testified that he becamesubsteward about Christmas 1975. Nimm testified that hewas substeward until mid-March 1976, and becameforeman about May 1, 1976. He was not asked whatoccasioned his loss of the substeward's position. Nimmtestified that he received a raise when he became aforeman. Because Blais' recollection about dates seemedsuperior to Chilson's, because Nimm was in general ahighly unreliable witness (see, infra, part II, F), andbecause Respondent failed to produce its payroll records toshow when Nimm became a foreman, I conclude that586 BLOUNT BROTHERS CORP.Chilson became a substeward in January or February 1976,and after Nimm became a foreman.1Respondent's answer avers that Nimm was "a foremanand supervisor at some, but not all times material herein."Respondent appears to rest its limited denial of Nimm'sstatus in this respect on Nimm's discredited testimonyabout the date he became a foreman. In view of the at leasttacit admission in Respondent's answer that Nimm becamea supervisor when he became a foreman, in view of thecredited evidence that he became a foreman before Chilsonbecame substeward, and in view of my finding, infra, thatChilson became substeward before engaging in the activityfor which he was discharged under the General Counsel'stheory of the case, I conclude that Nimm was a supervisorat all times material herein.Supervisor Nimm was a foreman at the form area,referred to in the record as the sawshed or sawshack.Nimm was under Elmo Elder, who was the generalforeman over the sawshed area. It is undisputed thatChilson was discharged because of his activities in thesawshed area, and that Nimm played a part in thedischarge decision. Elder testified, and I find, infra, that heparticipated in the discharge decision. Respondent'sanswer admits that Elder was a supervisor at all timesmaterial herein, and it is uncontradicted that he supervisedChilson. Moreover, Respondent contends that Elderreproved Chilson for some of the conduct which allegedlymotivated his discharge. Accordingly, I find that supervi-sors Nimm and Elder were Respondent's agents at allmaterial times.It is undenied that Chilson wore a badge stating that hewas a carpenter steward. Chilson did not specify the datewhen he began to wear this badge, and General ForemanElder could not recall when he first saw Chilson's badge.2Iinfer from the probabilities of the situation that Chilsonbegan to wear his steward's badge shortly after becomingsubsteward in January or February 1976. I do not creditthe testimony of Nimm, whose demeanor was extraordi-narily unpersuasive, that he did not notice Chilson's badgeuntil about early April 1976. In this connection, I note thateven accepting Nimm's testimony about dates, Chilsonbegan to wear his steward's badge about 2 weeks afterNimm lost his substeward's position.B. Duties of "Chief Steward" ("Bull Steward") and"Job Steward" ("Substeward")On an undisclosed date between October 1975 andFebruary 27, 1976, the Union sent Respondent a "JobSteward Organizational Chart." This chart named WilliamT. Johnson as chief steward and paired his name with BillBeesing, who is Respondent's project superintendent. Thechart also named a number of job stewards. Paired witheach individual listed as job steward was the name of anindividual identified as foreman. One of these pairsconsisted of Nimm (who became substeward in October1975) and Foreman Elder. The chart further stated:I By letter dated February 27, 1976. William J. Beesing, Respondent'sproject superintendent, acknowledged receipt from the Union of a chartwhich stated that Nimm was a "job steward," meaning substeward. Thischart provides no assistance in determining when Nimm left that position inview of the limited evidence about when the Union sent the chart toRespondent. See, infra, part II, BINSTRUCTIONS FOR STEWARDS ARE AS FOLLOWS:1. JOB STEWARD: Discusses grievances withimmediate foreman. If grievance is not settledreports that to Chief Steward. Check for mem-bers' dues deficiencies ...2. CHIEF STEWARD: Takes up grievances withrepresentative of [Respondent] and reports thatto the Business Representative. Reports anyjurisdictional problems to the Business Repre-sentative. Reports any new carpenter contrac-tors to Business Representative. Reports mem-bers' dues deficiencies to Union.By letter to Business Representative Blais dated Febru-ary 27, 1976,3 Project Superintendent Beesing stated:Blount Brothers Corporation has no objection toyour chart and the instructions for the stewards. Ouronly objection is per Article V of your agreement, thejob steward has certain privileges. The only steward werecognize as having these privileges, is William T.Johnson.Article V of the contract effective during February 1976is not in evidence. Article V of the succeeding agreement isset forth in part infra.C. Allegedly Relevant Provisions of the 1976Bargaining Agreement and its AmendmentsOn an undisclosed date (see infra), the Union enteredinto a collective-bargaining agreement, effective May i,with the Northern Illinois Building Contractors Associa-tion, Inc., acting on Respondent's behalf. The contractcontained the following provisions as to the assignment ofwork:ARTICLE ISECTION 1: BARGAINING UNIT The bargaining unitshall be comprised of all employees engaged in thework described in Sections 5 and 6 of this Article. Theterritory covered by this Agreement is as described inSection 2 of this Article ...SECTION 2: TERRITORIAL SCOPE The territory or areacovered by this Agreement consists of the whole ofWinnebago County; the north part of Ogle County and...the entire county of Boone, all within the State ofIllinois.SECTION 4: PERFORMANCE OF WORK BY EMPLOYEES INBARGAINING UNIT The employees in the bargaining unitand only such employees shall perform all of the workcovered by this Agreement.SECTION 5: RECOGNITION The Employer recognizesthe Union as the sole and exclusive bargaining2 There is no evidence that Elder ever saw the stewards' organizationalchart approved by Beesing on February 27, 1976.3 All dates hereafter are 1976 unless otherwise stated.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative for the employees now or hereafteremployed in the bargaining unit, with respect to wages,hours or [sic] work and all other terms and conditionsof employment. This Agreement covers all employeesin the bargaining unit, including foremen, journeymen,apprentices and helpers.The Union recognizes that the Employer has theright to plan, direct and control operations of Construc-tion projects. A procedure is set up in this contractunder Article 11, Section 2, for the settlement ofGrievances and in general the policy of "work now -grieve later" shall be adhered to.The Employer shall in no way be held liable forjurisdictional disputes. Work will be assigned wherepossible to Carpenters under the terms of this Agree-ment. The UNION agrees that it will resolve alldifferences with other unions over the jurisdiction ofwork. Copies of Jurisdiction Claims, Awards, andAgreements with other unions will be furnished to theEmployer on request.SECTION 6: OCCUPATIONAL SCOPE This Agreementcovers all work of all branches of the trade as set forthin the constitution of the United Brotherhood ofCarpenters and Joiners of America except that work asset forth and covered under the Millwright and Heavyand Highway Agreements and includes, but is notlimited to the milling, fashioning, joining, assembling,erection, fastening, or dismantling of all material ofwood, plastic, metal, fiber, cork, and composition, andall other substitute materials; the manufacturing of allmaterials where the skill, knowledge and training of theemployees are required, either through the operation ofmachine or hand tools; Carpenters and Joiners, PileDrivers, Bridge, Dock and Wharf Carpenters, Divers,Underpinners, and Timberman and Core Drillers: ShipWrights, Boat Builders and Ship Carpenters, Joinersand Caulkers, Cabinet Makers, Bench Hands, StairBuilders, Millmen, Wood and Resilient Floor Layers,and Finishers, Carpet Layers, Shinglers, Siders, Insula-tors, Acoustic and Dry Wall Applicators; Shorers andHouse Movers, Loggers, Lumber and Sawmill Workers,Casket and Coffin Makers; Furniture Workers, Reedand Raaton Workers, Shingle Weavers, Box Makers,Railroad Carpenters and Car Builders; and all thoseengaged in the operation of wood working or themachinery required in the fashioning, milling ormanufacturing of products used in the trade, orengaged as helpers to any of the above divisions or sub-divisions, and the handling, erecting and installingmaterial on any of the above divisions or sub-divisions;burning, welding, rigging and the use of any instrumentor tool for layout work, incidental to the trade. Whenthe term "Carpenter and Joiners" is used, it shall meanall the sub-divisions of the trade.Employees in the bargaining unit will perform allwork assigned by the Employer.This contract shall apply to the sub-divisions of thetrade in its entirety and without limitation. The partiesunderstand that it is an impossible task to spell out incomplete detail the work for the bargaining unit.Accordingly, even though specific work may not bespecifically spelled out above, it will, never-the-less beconsidered as and treated as part of the bargaining unitwork if it is traditionally work of the Carpenters.SECTION 7: MANAGEMENT RIGHTS It is understood andagreed that the direction of working forces and theright to suspend, transfer, lay off, promote, demote, orrelieve employees of their duty shall be vested exclu-sively in the EMPLOYER, provided, however, that theEMPLOYER shall not use this right for the purpose ofdiscriminating against any employee because of hismembership or legitimate activities in the UNION.There shall be no limit on production by workmennor restrictions on the full use of tools or equipment.There shall be no restriction, other than may berequired by safety regulations, on the number of menassigned to any crew or to any service.In addition, the contract contained the following provi-sions regarding grievances and arbitration:SECTION 2: GRIEVANCES AND ARBITRATIONA. Whenever any difference or dispute shall ariseas to interpretation or application of the terms of thisAgreement, such dispute or difference shall be resolvedin the following order:(1) In conference between the Business Agentand the designated representative of the Employ-er, and if not satisfactorily adjusted within 48hours, step two shall immediately be initiated.(2) In the event the dispute was not resolved, itshall then be referred to a conference between thedesignated committees of the Union and theAssociation which must meet within 48 hoursafter notification of the grievance.(3) Unless so resolved, the matter shall then besubmitted to a Board of Five Arbitrators, whoshall commence the arbitration talks within 48hours after they have received notice of com-plaint. Two to be selected by the Union, two to beselected by the Association, and the fifth to bechosen by the four so selected. Upon the failureto so select a fifth arbitrator, the selection shallthen be made in accordance with the rules andprocedures of the American Arbitration Associa-tion.B. HEARING The Board of Arbitration so selectedshall hear all evidence and render its decision by amajority vote based on evidence and the contract.C. DECISION The decision so rendered shall be finaland binding upon both the Union and the Employer.SECTION 3: JOINT COMMITTEE The Association and theUnion agree to submit to each other the names of three(3) persons to be known as a Joint Committee whoseduties will be to meet and determine for clarification,items that may from time to time come into dispute. Itshall also act as the Committee designated in Step 2 ofthe Grievance and Arbitration Clause in Article 2,Section 2 above.Also, the contract contained the following provisionsrelating to the Job Steward:588 BLOUNT BROTHERS CORP.ARTICLE VJob StewardThe parties agree that the following basic principlesapply to the selection of a Job Steward:I. The Union requires that a Steward must fullyprotect the interest of the Union.2. The EMPLOYER requires that the Steward be acarpenter who can efficiently perform his dutiesas a carpenter and who will not disrupt the jobunnecessarily in discharging his duties as aSteward.3. To meet the two basic principles agreed to bythe parties, it is further agreed:(a) The Job Steward shall be a workingcarpenter.(b) The Steward shall be selected by theBusiness Representative of the Union.** *(d) The Union shall have the right to replaceany Steward at any time.**(f) If there is any dispute as to any of theSections or sub-sections of this Article, theprovisions of Article II will apply.(g) No steward shall be laid off for acting inthe capacity of a steward and performing theduties as outlined in paragraph 4 of this Article.4. The duties of the Job Steward shall be toreport to the Business Representative of theUnion:(a) Members dues delinquencies;(b) Violations of the Collective BargainingAgreement;(c) Carpenters employed seven (7) days ormore, who have not become members of theUnion;(d) Disputes and grievances of members.45. He shall not have authority to:(a) Adjust violations of the Collective Bargain-ing Agreement;(b) Collect any money due the Union fromany person or applicant for membership or anyother person.6. Whenever one or more carpenters are re-quired to work, one of their members shall be the' In addition to a union-shop clause with a 7-day grace period, thecontract also provides (art. I1 sec. 3), "The Union realizing its duty under the[Act and to the extent that it is the exclusive bargaining representative,recognizes that it must represent all employees in the bargaining unitequally, irrespective of membership or non-membership in the Union."regularly designated steward, or someone desig-nated by him. No steward shall be laid off unlessprior notice is given to the Union.At the Byron Nuclear Power project, the chief stewardwas called the "bull steward" and the job stewards werecalled "substewards." Union Business Representative Blaistestified that, as a job steward, Chilson had no right toadjust a grievance, and that his sole function was toobserve a problem or violation, to try to settle it with theforeman, and, if Chilson could not settle it with theforeman, to report the matter to Blais.Article XI, section 14, of the contract as originallyexecuted provided, "A maximum break of ten (10) minutesin duration will be allowed during the period of 9 a.m. to 11a.m. during a regular workday. It is understood that theEmployee shall take his breaks in close proximity to hisworking area." By agreement between Respondent and theUnion's parent International, the foregoing article XI,section 14, was deleted as to the Byron Nuclear Powerproject and the following provision was added, "thepresent conditions prevailing on the job shall continue andbe improved to further the harmonious relationshipsbetween the Company and the Union. It is also agreed thatshould the Company grant to any trade more beneficialworking conditions than those now enjoyed by theCarpenters, except for those conditions now provided inthe current collective-bargaining agreements, the Companywill immediately grant the same conditions to the Carpen-ters." The agreement to amend recites that it was "Signedthis date, April 30, 1976," whereas the contract so amendedrecites that it was "made and entered into as of this Ist dayof May, 1976."5 Standing alone, the credible testimony ofBlais (who signed the 1976 bargaining agreement), Beesing,and Nimm indicates that the amendments were executedafter the 1976 bargaining agreement went into effect. Theirtestimony in this respect both corroborates and is corrobo-rated by Chilson's testimony, which for demeanor reasons Icredit over Elder's denial, that during May and part ofJune 1976, Elder permitted the carpenters to take coffee-breaks in the electrical shack.During the effective period of the contract in effectbefore May 1976, which did not provide for a coffeebreak,carpenters on the Byron Nuclear Power project were notpermitted to leave their work area to drink coffee, but werepermitted to drink a cup of coffee at their workplace in themorning. Project Superintendent Beesing, General Fore-man Elder, Foreman Nimm, Union Business Representa-tive Blais, Carpenter Substeward Chilson, and rank-and-file carpenter Thore Henningson all testified that this priorpractice was also followed beginning no later than sometime in June 1976.D. Events Assertedly Leading to Chilson'sDischargeNimm joined the Union in 1953, and was still a memberat the time of the November 1976 hearing. WhileI Project Superintendent Beesing testified that "1 think May of '76 [the1976 collective-bargaining agreement I was renegotiated."589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsteward, he had never processed any grievances. A fewdays after becoming substeward, Chilson saw Nimm, whoby this time was a carpenter foreman, working "quiteoften" with a laborer in the carpenters' sawshack. Chilsonreported to Carpenter Business Representative Blais thatNimm was having laborers do carpenters' work. A coupleof days later, Blais went to Nimm and told him that he wasfrequently using laborers to do carpenters' work (namely,carrying materials from the stockpile, feeding saws, andhauling tools), and this had to stop. Nimm told Blais not toworry about it, that Nimm was a foreman up there, andthat Blais should mind his own business. Nimm furthersaid that Chilson was a troublemaker and an agitator, thathe was "over here on [Nimm's] back," that Chilson wasalways "jumping" Nimm about laborers' doing carpenters'work and was keeping the men agitated, that Chilson hadthe men in a "constant uproar ... talking about work,"and that if Chilson did not watch his step, Nimm would getrid of him. Blais went to the men on the job and asked ifthey were having any problems with Chilson. In view ofBlais' testimony that he did not tell Chilson to stopagitating the men because Blais did not think Chilson hadbeen doing this, I infer that the employees told Blais thatthey were not having any problems with Chilson.A few days later, and thereafter in June, Nimm againtold Blais that Chilson was "agitating the men."About July 23, when Blais came to the jobsite, Chilsontold him that there were still some instances where laborerswere doing carpenters' work. Blais told Chilson to try to getit stopped. Then, Blais told Nimm that Blais was stillgetting reports that there were laborers doing somecarpenters' work, like feeding the saw. Nimm said not toworry about this, he would take care of it. After Blais leftthe project, Chilson saw Nimm working with a laborercalled "Gerald." Gerald was hauling 2 by 4's to the sawand laying them on the bench. After Nimm had guidedthem into the saw and cut them into short pieces, Geraldwould haul them outside into the pile. Chilson and Blaiscredibly testified to a belief that the work being performedby Gerald was carpenters' work. About an hour and a halflater, Chilson went to Nimm and told him "that he wouldhave to kind of cool it a little bit because there was a lot ofcomplaint about him working with the laborer." Nimmsaid nothing, but "just kind of looked at [Chilson] andslowed up and went right back to work."About a half hour later, Gerald and Nimm togetherhauled a piece of plywood to the saw bench and put it onthe bench. Then, Gerald turned the saw on and he andNimm guided the plywood through the saw. Chilson andBlais credibly testified to a belief that this was normallycarpenters' work. Upon seeing this incident, Chilson wentto Nimm and, in Gerald's presence, said that Chilson hadjust spoken to him, and this was going to have to stop orChilson would have to report it to Blais, "there would betrouble." Nimm said nothing, but just looked at Chilson.A little later, according to Chilson's uncontradicted andcredited testimony, he saw Nimm going into GeneralForeman Elder's office. Thereafter, Elder called Chilsoninto the sawshack and said that "there was enough of thisR This finding is based on Chilson's credited testimony. Elder testified, ineffect, that any such conversation occurred where Chilson was working, butElder could not recall what was said.piddly ass argument going on around here," to whichChilson replied that Nimm "had a laborer doing carpen-ters' work, and it had to stop."6Chilson credibly testifiedthat this incident occurred about a week before he wasfired; Elder testified that he and Nimm decided about aweek before Chilson's discharge that he would be dis-charged "if he didn't straighten out;" and Nimm testified(see infra) that Chilson's discharge was decided on a weekbefore it was effected. This testimony aside, there is nodirect evidence about the content of the Nimm-Elderconversation in Elder's office.The following Monday, July 28, at a weekly safetymeeting with laborers and carpenters, Elder admittedlystated that he did not like Chilson's "piddly ass arguinggoing on," referring to Chilson's complaints about laborers'doing carpenters' work.Nimm testified that, the latter part of July, he told Blaisthat in 1 week Nimm was going to fire Chilson because "hewas causing too much commotion" (by which, Nimmmeant that Chilson was agitating the men) and "he wasusing too much coffee break and he is hurting the othermen by doing it." Still according to Nimm, after he rejectedBlais' protests, Blais said that he would try to get Chilsontransferred to "the hole" (that is, the excavation area), andNimm said "okay." Elder testified that the latter half ofJuly, Blais told Elder that "Blais" [sic] was about to fireChilson, and asked Elder to transfer Chilson to "the hole,"to which Elder, who had no jurisdiction over "the hole,"replied that it was "all right with" him but "You have gotto go down and do that yourself." Beesing testified that inJuly 1976, Blais told him that there was a personalityconflict between Chilson and Elder, and asked Beesing totransfer Chilson to "the hole." Still according to Beesing,he checked with Elder and Nimm and found that they had"nothing but trouble" with Chilson-more specifically,that he "continually seemed to think he could sit down andhave a coffeebreak even though he had been told onnumerous occasions that that was not the policy. Heagitated the personnel around the sawmill by going to themen continually and saying, 'Hey, you shouldn't be doingthat, and you should be doing this.' ... that is not his job.Even if he was a steward, if he sees that going on, he shouldgo to the foreman and have the foreman straighten it out."When asked whether Blais could have asked Beesing totransfer Chilson to another job, Blais testified, "I don'tknow. I don't recall it." When further asked whether heasked Beesing to transfer Chilson because he had apersonality conflict with Elder, Blais replied, "I don't thinkI ever made a statement like that." Also, Blais testified thatNimm never told him that Chilson was taking coffee-breaks, and that Blais understood Nimm's reference atvarious times to Chilson's "agitating the men" as referringto other people doing carpenters' work. I discredit thetestimony of Nimm, Elder, and Beesing that Blais tried toprocure Chilson's transfer. In so finding, I rely on thewitnesses' demeanor, and on the improbability that Blaiswould have tendered Beesing the explanation of a Chilson-Elder personality conflict if the discharge threat had comefrom Nimm and was based at least partly on Chilson's590 BLOUNT BROTHERS CORP.steward activities encouraged by Blais. In any event, forthe reasons set forth infra, the result herein would be thesame accepting the foregoing testimony by Respondent'switnesses.E. Chilson's DischargeOn Friday, July 30, Chilson reported to work as usual.That morning, he worked with two other carpenters,Henningson and Edmond Helsten. That morning, Hen-ningson took a "coffee break" while the other two worked.Henningson was not reprimanded for it. Then, at about 10a.m., Chilson took a "coffee break" while the other twoworked. General Foreman Elder saw Chilson taking hisbreak, but said nothing. After Chilson finished his "coffeebreak," Helsten took his "coffee break" while the other twoworked. So far as the record shows, management saidnothing to Helsten about the matter.Chilson testified to the following effect: He continued towork until 3 p.m. that day, an hour and a half beforequitting time. Then, Nimm came running out of thesawshack jumping up and down yelling, "You are fired,you are fired, you are fired." Chilson said that Nimm couldnot fire him because Nimm was a carpenter who workedwith his tools, and was not a foreman. General ForemanElder then came over and said that Chilson was fired.Chilson asked why. Elder said that Chilson "was sittingdown taking a coffee break and ...was agitating themen." Chilson asked what he meant by "agitating themen." Elder replied, "just what I said, get your check."Chilson then got Chief Steward Hunter, who asked Nimmand Elder why Chilson had been fired. Nimm and Elderreplied that Chilson "had coffee breaks and ... wasagitating the troops."Nimm testified on direct examination that he walked upto Chilson, gave him his check, and said he was fired. Still,according to Nimm, Chilson said that Nimm could not firehim because Nimm was not a foreman, and Nimm said hewas because "under the contract you have a workingforeman." On cross-examination, Nimm gave internallyinconsistent testimony about when Elder found out aboutChilson's discharge; and, in addition, testified that afterNimm discharged Chilson, Elder told Chilson to turn in hisequipment so he could get his check-which Nimm hadalready given him, according to Nimm's direct testimony.7Elder was not asked about either the termination interviewor any alleged subsequent contact with Chilson. In view ofthe internal inconsistencies in Nimm's testimony, Elder'sfailure to corroborate him, and demeanor considerations, I7 Nimm's testimony was as follows:JUDGE SHERMAN: You testified, did I understand you to say, thatboth you and Mr. Elder knew at the same time about Mr. Chilson'sdischarge?THE WITNESS: Yes.JUDGE SHERMAN: What is the basis for your statement that Mr.Elder knew?THE WitNESS: Well, he wanted to go back-went up and arranged itto have the time--I told him I wanted him fired. And he went up to tellhim to go get his-turn his equipment in and stuff so he could get hischeck.JUDGE SHERMAN: Did this occur before or after you told Mr.Chilson he was fired?THE VWilNEss: After I told him-after that.discredit the testimony of Nimm summarized in thisparagraph, and credit Chilson's testimony summarized inthe preceding paragraph.After being fired, Chilson went to Blais' office that sameday. A day or two later, Blais went to Nimm and askedwhy Chilson had been fired. Nimm replied that Chilsonwas an "agitator," that he was "sitting around taking coffeebreaks and agitating the men," and that there was nothingNimm could do about his discharge.s Then, Blais went toProject Superintendent Beesing, who said he would checkinto Chilson's discharge. Later, about 4 days after Chilson'sdischarge, Beesing told Blais that Chilson "was agitatingthe men in the area, and that was it." Beesing said nothingabout coffeebreaks.General Foreman Elder (a union member for 34 years)testified that on an undisclosed date after Chilson'sdischarge he prepared, and turned in to his superiors, atermination slip stating that Chilson had been dischargedfor sitting down taking 10-minute coffeebreaks and forcontinually agitating the men.9This slip was not produced,nor was its absence explained. On or before August 16,after talking to Elder and Nimm,l°Project SuperintendentBeesing filled in a form letter to the Union asserting thatChilson had been terminated for "Sitting down, taking 10-minute coffee breaks, continually agitating the men," andthat he was not eligible for rehire by Respondent at theByron Power project. This letter was sent to the Union onAugust 16.When asked on cross-examination whether there was a"jurisdictional problem at the saw shed," Blais testified,"Yes, continually." Between January and November 1976,Blais filed several written grievances which did notspecifically refer to the sawshed but which, in his opinion,involved matters encompassing or related to the sawshedproblem.tlOn each such occasion, after Blais initiated thefirst step of the grievance-arbitration procedure, the matter"would straighten itself out for a while." Blais tried to workout these problems with the employees and managementrepresentatives working in the area. He did not think thattaking these matters to arbitration would do any good, andhe never did so. Nor did Blais ever talk to Elder, Beesing,or Project Manager Charlie Smith about the laborers'conduct in performing the alleged carpenters' work ofcarrying materials from the stockpile, feeding the saws, andhauling tools around, because Blais thought the problemwould "resolve itself, with a little work."The Carpenters filed what Project Superintendent Bees-ing described as "numerous" written grievances at theByron Nuclear project, including 12 in June and part of8 This finding is based on Blais' testimony on direct examination. I donot accept his denial on redirect examination that Nimm mentionedcoffeebreaks. Nimm was not asked about this conversation.9 Elder testified that he guessed he used the "wrong word" in using theterm "agitating the men." He testified that, by this language, he meant that,while Chilson was supposed to be working, he engaged in conversations,which Elder could not hear, with other employees as they went by. For thereasons stated, infra, I do not credit Elder's testimony about Chilson'sconduct in this respect.o1 This finding is based on Beesing's testimony. For demeanor reasonsand in view of the probabilities of the situation, I do not credit Nimm'sdenial." My finding in this sentence is based on a composite of the testimonyof Blais and Beesing.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly. Two of these grievances went beyond the first step ofthe formal contractual procedure. One of them wasconsidered by the joint committee (established by art. II,sec. 3) under step 2 (art. I1, sec. 2A (2)). The Union lost atthis level, and took the matter no further. The othergrievance involved "retribution against three men." It wassubmitted to "voluntary arbitration" which was directed orsuggested by court, and by which both the Union andRespondent had agreed to be bound. The Union won, butRespondent did not carry out the arbitrator's award.F. Evidence Bearing on Respondent's Explanationsfor Chilson's DischargeI. Evidence relating to laborers' performance ofcarpenters' work and vice versaRespondent argues in its brief:Chilson was discharged for the following conduct: hecontinually ordered carpenter employees to carrylumber from a stock pile located more than 80 feet fromthe carpenter's work site. Chilson would holler at thecarpenter employees and his involvement in thisjurisdictional dispute held up work operations. ElmoElder, the general foreman at the saw shed, warnedChilson that he should not talk to the men about this,but should report to [Nimm] or Elder if he had aproblem [cf., infra, fn. 16]. Chilson disregarded thesewarnings and continued to order the carpenters tocarry the material through a time period four daysbefore his discharge. Chilson himself testified that hedid tell carpenter employees that they should becarrying lumber rather than the laborers. Chilson'sorders contradicting the orders of Elder and [Nimm]and the established job practice on carrying of lumberresulted in two carpenter employees complaining to[Nimm ] that they were fed up and tired of being pickedon by Chilson with orders to carry heavy material. Themen threatened to quit and one of the men went intothe hospital for treatment of ulcers. [Nimml thoughtthat the hospitalization resulted from Chilson's coun-termanding orders.Respondent's brief contains the following purportedsummary of the evidence relating to Respondent's allega-tions regarding Chilson's alleged orders that carpenterscarry lumber:[Nimm] testified that in the early part of JuneChilson ordered two carpenters to carry lumber from astock pile 80 feet away to their place of work. (R. 113-114). The two individuals who were so ordered byChilson came to [Nimm] and reportedly were all shookup and wanted to quit (R. 113). The men, both in theirsixties, felt that they were being picked on by Chilsonwith his orders to carry heavy material (R. 113, 120).[Nimm] told the two men that it was laborers' work tocarry the material up to 15 feet away from the12 The official transcript at this point gives the distance as "50" feet. Ingiving the figure "15." Respondent's brief relies on this portion of thetranscript without pointing to the discrepancy or expressly seeking to amendcarpenters (R. 114). Shortly after this incident, one ofthe men went into the hospital for treatment of ulcersand [Nimm] thought the hospitalization resulted fromChilson's directions to the man (R. 113).However, Nimm initially testified that Chilson went totwo carpenters, John Basino and Carl Grafstrom, and "toldthem that they had to quit carrying lumber from that stackway over there, that was 80 feet away. .... He told them 3,4 times. The poor guys got all shook up and they come inand wanted to quit and said they couldn't put up with thisbeing picked on [emphasis supplied ]." Later, Nimm gave adifferent version of Chilson's alleged instructions; namely,that he "was on [Basino] all the time and [Chilson] madehim carry this lumber from 80 feet away [emphasissupplied]." After that, Nimm gave testimony which twicealtered in midstream as to Chilson's alleged instructions:"around the first of June .. [Basino and Grafstrom] saidthat he got on them and told them that they can't carry thatstuff, that the laborers can't carry that stuff, that they had tocarry it from 80feet away and that if they didn't do it theywould get in trouble. .... I told the boys to go ahead andcarry it. That is our work, beyond [15] feet is carpenter'swork [emphasis supplied]."12 Still later, Nimm testifiedthat carpenter employees complained to him that Chilsonhad "got on them for carrying that lumber and told themthey wasn't supposed to do it" and that the laborers, too,complained about Chilson's conduct in this respect. Afterthat, Nimm testified that carpenters Basino and Grafstromhad to bring the wood 80 feet, and that "over 15 feet isbrought in by laborers ...carpenters bring everything inwithin 15 feet." Also, Nimm initially testified to an opinionthat Basino got ulcers because of orders from Chilson toquit hauling lumber from 80 feet away, and neverattributed Basino's ulcers to any "countermanding orders"from Chilson. Additionally, Nimm initially testified thatChilson made certain alleged statements (about carryinglumber) to Basino and Grafstrom in early June and two orthree times thereafter; then that Chilson "kept constantlyon those two men.... That happened all the waythrough.... From the time he was fired all the waythrough"; and then that 3 or 4 days before Chilson'sdischarge (I) he "got on the men"; (2) Basino was in thehospital, and Chilson "got on" Grafstrom only; and (3)"the boys came up and said they was fed up. They weretired of being picked on with the-carrying all the heavymaterial and they were 60 years old." Moreover, Nimmdenied telling Chilson at this time that he had to "knock itoff." In view of the internal inconsistencies and improba-bilities in Nimm's testimony and demeanor considerations,I discredit his testimony that Chilson issued orders toBasino and Grafstrom in connection with carrying lumberfrom a pile more than 80 feet away, and that Nimmreceived employee complaints about such orders. Rather, Icredit Chilson's testimony that on one and only oneoccasion he told one other carpenter, Chilson's partner,that laborers were doing carrying work that should be doneby carpenters; that the materials then being carried werethe transcript. However, the General Counsel also understood Nimm assaying "15" rather than "50," as did I.592 BLOUNT BROTHERS CORP.close enough to make carrying them carpenters' work; andthat "this was nothing that I really was going to follow up."Moreover, Chilson credibly answered "No" to the ques-tion, "But you know that both Elder and [Nimm] had toldthe carpenters it wasn't their work, it was the laborer'swork, didn't you?" nor is there any evidence that Elder orNimm ever made any such statement.In support of the allegation in Respondent's brief thatChilson "would holler at the carpenter employees and hisinvolvement in this jurisdictional dispute held up workoperations," Respondent relies on portions of Nimm'stestimony which establish that he could not hear whatthese alleged conversations were about.132. Evidence relating to Chilson's drinking coffeeon the jobNimm testified, in effect, that he discharged Chilsonpartly because he took overly long "coffee breaks" onvarious occasions, including the day he was fired. How-ever, Nimm's testimony varied about how often he hadseen Chilson take overly long "coffee breaks," what Nimmsaid to Chilson about the matter, and how long a "coffeebreak" Chilson took on the day he was fired. Thus, Nimminitially testified on direct examination, "I warned him 3times that there is going to be trouble" if he kept on takingsuch a long "coffee break." Then, Nimm testified that he"warned [Chilson] the day of the firing and 2, 3 timesbefore that." Still later on direct examination, Nimmtestified that Chilson took a 15-minute coffeebreak the dayhe was fired, and further stated that one of Chilson's overlylong coffeebreaks was "20 minutes, and timing it, and oneof them was 15 minutes and two of them was 12 minutes,that I know of. But I don't know how many other times."Also, Nimm testified that on those occasions, "I told him ifhe didn't cut it out, he wasn't [sic] going to get in trouble.He was going to hurt it for the rest of the guys." However,on cross-examination, Nimm testified that on July 30, uponseeing Chilson drinking coffee "in the blue trailer," Nimmmerely told him that he had taken a long enoughcoffeebreak, and did not tell him that Nimm was going tofire him over it. Moreover, after complying with theGeneral Counsel's request to read Beesing's August 16letter to the Union, which letter stated that Chilson hadbeen discharged for (inter alia) "taking a 10 minute coffeebreak," Nimm testified that Chilson's coffeebreak thatmorning was only 10 minutes.Elder testified that on the morning of July 30 he sawChilson sitting down and drinking coffee for 15 minutes ata location which Elder did not describe. However, Elderfurther testified that he entered "10 minutes" on thetermination slip which he allegedly turned in. Moreover,when asked whether he had any conversations withChilson that day, Elder testified, "Not particularly," thuscorroborating Chilson's testimony that Elder saw himdrinking coffee that morning but said nothing.13 Other aspects of this testimony by Nimm are considered infra.14 Elder testified to a policy of "Coffee, yes, but no breaks." When askedwhether he remembered any conversations with anyone under his jurisdic-tion about a 10-minute coffeebreak. he said, specifically including Chilson."everyone under my jurisdiction knew that there was no such thing as a 10In view of these inconsistencies in Nimm's and Elder'stestimony and demeanor considerations, I do not credit theforegoing testimony by Nimm regarding the number andlength of any overly long coffeebreaks by Chilson, thelength and location of Chilson's July 30 coffeebreak, orNimm's warnings to Chilson about the matter. Nor do Icredit Elder's testimony regarding the length of Chilson'sJuly 30 coffeebreak. Rather, I credit Chilson's testimonythat, in effect, Nimm never talked to him about takingcoffeebreaks, and that on July 30, Nimm did not approachhim before firing him. Further, I credit Chilson's testimonythat, on July 30, he used about 8 minutes to drink hiscoffee; that he drank it in a shady spot, on a bench in frontof the blue trailer, in the area where he was working; andthat he drank it with the labor foreman.Chilson credibly testified that on three or four occasions,whose dates he did not give, Elder told him to keep hiscoffeebreaks under 10 minutes.t4Still according to Chil-son's credible testimony, on one of these occasions Elderalso told him that he had taken more than 10 minutes.Chilson credibly testified to a belief that he had notexceeded 10 minutes. I infer that any excess was insubstan-tial. Elder credibly testified that when Chilson first startedto work on the project, in August-October 1975, Elder toldhim about "staggered coffee." Elder further crediblytestified that he talked to Chilson "several different timesabout that coffeebreak in '75, which I did all the boys onthe job along with the rest of them," referring to overlylong coffeebreaks. Elder did not testify to any 1976conversations with Chilson about coffeebreaks.15Elderfurther testified that he had to warn "every employee wehad" about overly long coffeebreaks, and he had to remind"most of all of them several different times."Also, Elder testified that Chilson took longer coffee-breaks than any other employee. I do not credit histestimony in this respect, for demeanor reasons and in viewof his failure (see, supra, fn. 15) to testify that hereproached Chilson for overly long coffeebreaks at anytime in 1976, Chilson having been discharged on July 30 ofthat year.In 1975, a complete crew of ironworkers was terminatedfrom the project because of taking a coffeebreak. Laborershave also been terminated for that reason. Laying Chilsonto one side, at least six carpenters were fired from theproject prior to the November 1976 hearing for takingcoffeebreaks. Four of these were discharged "at one lick"about mid-October, 2-1/2 months after Chilson's dis-charge. At least some of the others were fired after Chilson.Between January 1976 and the end of July 1976, Respon-dent and the Union had several discussions, but notarbitrations, with respect to coffeebreaks.Nimm testified that he discharged Chilson partlybecause, "more than 24 times," when taking a coffeebreakChilson tried to congregate other employees around him.According to Nimm, on that day Chilson was discharged,while taking his coffeebreak in the blue trailer he calledseveral other employees to talk to them. However, Elderminute coffee break. I put their minds to that quite often." To the extentthat such testimony contradicts Chilson's, for demeanor reasons I creditChilson.i' When asked whether he talked to Chilson about coffeebreaks in Juneor July 1976, Elder replied, "I don't know whether I did or not."593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that Chilson engaged in such conduct "Rightwhere he was working.... He was supposed to beworking." Nimm testified that he attempted to break upthose meetings by walking up and saying, "let's go boys."This testimony aside, there is no evidence that Chilson orany of the other participants were ever reproved for suchconduct. In view of the inconsistency between Nimm's andElder's testimony regarding such conduct, the absence ofevidence that Chilson or anyone else was reproved for it,and the absence of evidence that prior to the hearingRespondent ascribed Chilson's discharge thereto, I discred-it Nimm's and Elder's testimony about these allegedincidents.G. Analysis and ConclusionsChilson became a substeward on the Byron Nuclear jobin January or February 1976, and began to wear asteward's badge shortly thereafter. Shortly after becomingsubsteward, Chilson saw Carpenter Foreman Nimmworking "quite often" with a laborer in the carpenters'sawshack. Chilson reported to Carpenter Business Repre-sentative Blais that Nimm was having laborers do carpen-ters' work. A day or two later, Blais told Nimm that he wasfrequently using laborers to do carpenters' work, and thishad to stop. Nimm told Blais not to worry about it, thatNimm was a foreman up there, and that Blais should mindhis own business. Nimm further said that Chilson was atroublemaker and an agitator, that he was "on [Nimm's]back," that Chilson was always "jumping" Nimm aboutlaborers doing carpenters' work and was keeping the menagitated, that Chilson had the men in a "constant uproar...talking about work," and that if Chilson did not watchhis step, Nimm would get rid of him. A few days later, andthereafter in June, Nimm again told Blais that Chilson was"agitating the men."About July 23, when Blais came to the jobsite, Chilsontold him that there was still some instances where laborerswere doing carpenters' work. Blais told Chilson to try to getit stopped. Then, Blais told Nimm that Blais was stillgetting reports that there were laborers doing somecarpenters' work, like feeding the saw. Nimm said not toworry about this. After Blais left the project, Chilson sawNimm sawing wood which was being brought to and fromthe saw bench by laborer Gerald. Chilson and Blaisthought the kind of work being performed by Gerald wascarpenters' work. Chilson then went to Nimm and told him"that he would have to kind of cool it a little bit becausethere was a lot of complaint about his working with thelaborer." Nimm said nothing, but "just kind of looked at[Chilson] and slowed up and went right back to work."About a half hour later, Nimm and Gerald together hauleda piece of wood to the sawbench and, after Gerald turnedon the saw, together guided the wood through the saw.Upon seeing this incident, Chilson went to Nimm and saidthat Chilson had just spoken to him, and this was going tohave to stop or Chilson would have to report it to Blais,"there would be trouble." Nimm said nothing, but justlooked at Chilson. A little later, Nimm went into Elder'soffice. Then, Elder told Chilson that "there was enough ofthis piddly ass argument going on" and Chilson repliedthat Nimm had to stop having a laborer doing carpenters'work. Inferentially, during this conference Nimm andElder decided to discharge Chilson the following week. Onthe following Monday, July 28, at a weekly safety meetingwith laborers and carpenters, Elder stated that he did notlike Chilson's "piddly ass arguing going on," referring toChilson's complaints about laborers doing carpenters'work.On the morning of July 30, Chilson worked with twoother carpenters, Henningson and Helsten. While the othertwo worked, Henningson took a coffeebreak without beingreprimanded for it. Then, while the other two worked,Chilson took an 8-minute coffeebreak with the laborforeman, both of whom sat on a bench in front of the bluetrailer in the area where Chilson was working. Elder sawChilson taking his break, but said nothing. After Chilsonfinished his coffeebreak, Helsten took his break while theother two worked. So far as the record shows, managementsaid nothing to Helsten about the matter.Chilson took his coffeebreak about 10 a.m About 3 p.m.,that day, an hour and a half before quitting time, Nimmcame out of the sawshack jumping up and down yelling,"You are fired, you are fired, you are fired," referring toChilson. Chilson said that Nimm had no power to fire him.Then, General Foreman Elder told Chilson that he wasfired. Chilson asked why. Elder said that Chilson "wassitting down taking a coffee break and ... was agitatingthe men." Chilson asked what he meant by "agitating themen." Elder replied, "just what I said, get your check."Later, in response to Chief Steward Hunter's inquiry aboutwhy Chilson had been fired, Nimm and Elder replied thatChilson "had coffee breaks and ...was agitating thetroops." A day or two after Chilson's discharge, Nimm toldBlais that Chilson had been discharged because he was an"agitator," that he was "sitting around taking coffee breaksand agitating the men." A day or two later, after obtainingtime to check into Chilson's discharge, Project Superinten-dent Beesing, without mentioning coffeebreaks, told Blaisthat Chilson had been discharged because he "wasagitating the men in the area." On an undisclosed dateafter Chilson's discharge, Elder prepared, and turned in tohis superiors, a termination slip which was not produced,but which allegedly stated that Chilson had been dis-charged for sitting down taking 10-minute coffeebreaksand for continually agitating the men. On or before August16, after talking to Elder and Nimm, Project Superinten-dent Beesing filled in a form letter to the Union assertingthat Chilson had been terminated for "Sitting down, taking10 minute coffee breaks, continually agitating the men."The foregoing credited evidence strongly points to theconclusion that Respondent discharged Chilson at least inpart because of Chilson's complaints to Nimm, bothdirectly and through Blais, that laborers were doingcarpenters' work. This conclusion gains further supportfrom Elder's testimony that he did not like Chilson'sconduct in allegedly talking during work time to certaincarpenters (rather than to Nimm or Elder) about laborersdoing carpenters' work, and from Beesing's testimony thatElder and Nimm told him they had "nothing but trouble"with Chilson in that, inter alia, "He agitated the personnelaround the sawmill by going to the men continually andsaying, 'Hey, you shouldn't be doing that, and you should594 BLOUNT BROTHERS CORP.be doing this.' ... Even if he was a steward, if he sees thatgoing on, he should go to the foreman and have theforeman straighten it out." It is true that Elder's andBeesing's testimony in this respect was directed toChilson's alleged improper attempt to involve rank-and-fileemployees in activities related to work assignment matters,and that both Elder and Beesing conceded Chilson's rightto make work-assignment complaints to Elder or Nimm.However, the credited evidence establishes that Chilsondid not in fact thus attempt to implicate his fellowemployees but, instead, that he merely attempted to resolvethe work assignment matter by complaining to Nimm,directly or through Blais, and to Elder. Accordingly, as tothe propriety of Respondent's motives for dischargingChilson, the foregoing testimony by Elder and Beesing isthe legal equivalent of testimony directed to Chilson's soleactual activity of complaints to Nimm and Elder. N.L.R.B.v. Burnup and Sims, Inc., 379 U.S. 21 (1964).'16 Respondentdoes not appear to contend, nor would such a contentionhave merit, that Chilson engaged in improper conduct inthe course of Section 7 activity by once remarking to onefellow carpenter, while they were working as partners andwithout any attempt to follow up on the matter, thatlaborers were doing carpenters' work. Accordingly, I neednot and do not discuss the extent of any right Chilson mayhave had to direct carpenters to do carpenters' work butnot laborers' work and laborers not to do carpenters' work,in view of the contractual provisions relating to workassignments, to job stewards' rights and duties, and to thegrievance-arbitration procedure, and in further view of theparties' prior exchange regarding substewards' rights andduties. Cf. Stop & Shop, Inc., 161 NLRB 75 (1966), affd. subnorm Gary A. Machaby, 377 F.2d 59 (C.A. 1, 1967); PatheLaboratories, Inc., 141 NLRB 1290 (1963); NewspaperPrinting Corporation, 221 NLRB 811, 824-825 (1976).I have previously found unworthy of belief most of theevidence on which Respondent's brief bases its contentionthat Chilson was not engaged in conduct protected bySection 7 of the Act when he complained about laborersdoing carpenters' work. At the hearing, Respondent'scounsel seemed to be suggesting that Chilson's complaintswere unprotected because their subject matter allegedlyexcluded them from the contractual grievance-arbitrationprocedure. I regard any such contention as unmeritorious.As Respondent does not appear to dispute, Section 7'sprotection of a steward's grievance activity is not limited tothe presentation of grievances which are in fact meritori-ous. Rather, such protection extends to the presentation ofgrievances which the steward believes in good faith to bemeritorious, at least where such a belief is reasonable.'7Inthe instant case, Chilson credibly testified to a belief thatthe work performed by laborer Gerald was carpenters'i' In any event, Elder did not testify, as Respondent's brief may imply(supra, part II, F, I), that his remarks to Chilson were prompted by anyorders by Chilson directing carpenters to carry lumber from more than 80feet away, or by any hollering by Chilson at carpenter employees. Rather,Elder testified that his remarks to Chilson about complaining to Elder andNimm rather than to employees were prompted by reports to Elder by"different ones" that Chilson was talking to certain carpenters, duringworking hours, about laborers doing carpenters' work.i? Tan-Tar-A Resort, 198 NLRB 1104. 1109 (1972); Diversified Industries,a Division of Independeni Stave Company, 208 NLRB 223. 238 (1974); QualityManufacturing Company, 195 NLRB 197 (1972) (Cochran), enfd. in materialwork, and I perceive no reason to question the sincerity ofChilson's prior complaints that laborers were performingcarpenters' work. Further, I regard such complaints ashaving a reasonable basis.18Thus, Project SuperintendentBeesing testified that Blais brought Respondent a copy of a1965 agreement between the Carpenters' International andthe Laborers' International which provided, inter alia, "Themoving from one stockpile to another stockpile forconvenience sake or near the point of installation, shall bethe work of the Laborers. The locations of stockpiles shallnot exceed 30 feet apart. Carpenters will not be required togo over 15 feet to obtain his material." According toBeesing, after inspecting this agreement and conferringwith the two Internationals, "we started having thecarpenters only go 15 feet from their workplace to pick upmaterial. And the laborers took it to that point andstopped." Similarly, Nimm testified at one point thatmoving material to the sawshack from less than 15 feet wascarpenters' work. Furthermore, Beesing tacitly concededthat using the saw to cut wood was carpenters' work.Moreover, there is no evidence that any representative ormember of the Laborers' Union ever told anyone thatlaborers were entitled to perform any of the tasks whoseperformance by them was protested by Chilson. Also,taken as a whole, article I of the bargaining agreement atleast arguably constitutes an undertaking by Respondentto assign carpenters' work to carpenters alone. Particularlysupportive of this position are the provisions, "Theemployees in the bargaining unit and only such employeesshall perform all of the work covered by this Agreement.... Work will be assigned where possible to Carpentersunder the terms of this Agreement ...even thoughspecific work may not be specifically spelled out above, itwill, nevertheless be considered as part of the bargainingunit work if it is traditionally work of the Carpenters." Thisreading of the contract gains further support fromBeesing's testimony that Respondent "probably could"change a "gross mis-assignment" of work without consult-ing the Internationals involved.'9This same testimony by Beesing undermines any conten-tion that work assignments of the kind complained of byChilson could not reasonably be regarded as cognizableunder the contractual grievance-arbitration procedurebecause of the contractual provision, "The Employer shallin no way be held liable for jurisdictional disputes," andthe reference in the formal grievance-arbitration procedureto "any difference or dispute ... as to interpretation orapplication of this Agreement."20 At least, arguably, suchprovisions should be read in light of the very detailedcontractual recitation of the bargaining unit's "occupation-al scope" and the article I provisions quoted in thepreceding paragraph. It could reasonably be urged that atpart 481 F.2d 1018 (C.A. 4), remanded with instructions to enforce in full420 U.S. 276."A Accordingly. I find it unnecessary to consider whether a stewardengages in Sec. 7 activity when he raises grievances which he in good faithbut unreasonably believes to be meritorious.19 Similarly, Blais credibly testified to a belief that Respondent could ofits own volition accede to the Carpenters' desire to switch work from thelaborers to the carpenters, if the assignment to the laborers violated aspecific agreement between the International affiliates of the two locals.20 However, the contract elsewhere describes this procedure as directedto "the settlement of Grievances."595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleast absent evidence that the Laborers' Union is affirma-tively contending that a particular task should be done bylaborers, Respondent engages in a grievable breach of itscontract with the Carpenters by taking the initiative inassigning to laborers a task which constitutes workspecified in the Carpenter contract, work traditionallyperformed by carpenters, or work given to carpenters by aCarpenters-Laborers agreement.Further, at least arguably, stewards are not limited tocomplaining about matters cognizable under the formalgrievance-arbitration procedure. Rather, the stewards'duties as specified in the bargaining agreement includereporting not only "Violations of the ... Agreement," butalso "Disputes and grievances." Moreover, the February1976 letter agreement between Respondent and the Unionaffords the substeward the right to discuss "grievances"with the immediate foreman. Finally, even assuming thatneither the bargaining agreement nor the February 1976letter agreement affords substewards the right to complainthat laborers were doing carpenters' work, this circum-stance would not effect a waiver of Chilson's statutoryright, as an employee, to make a good-faith complaint thatsuch conduct violated the bargaining agreement or wasotherwise depriving carpenters of work that was rightfullytheirs.21For the foregoing reasons, I find that Chilson's com-plaints to Nimm and Elder about laborers' doing carpen-ters' work constituted union activity protected by Section 7of the Act. Accordingly, his discharge therefor violatedSection 8(a)(3) and (1).As previously noted, I have discredited testimony whichwould tend to show as follows: Nimm told Blais thatNimm intended to discharge Chilson for reasons which, incontext, meant Chilson's Section 7 protected complaintsthat laborers were doing carpenters' work. Blais then saidthat he would try to forestall Chilson's discharge by gettingChilson transferred to a job outside Nimm's jurisdiction,and Nimm said "okay." However, Beesing refused thetransfer, although apprised by Blais that it was requested toprotect Chilson's job status, owing to statements by Nimmand Elder that they had had "nothing but trouble" fromChilson because, inter alia, he "agitated the personnel bytelling them who should do what job," and "even if[Chilson] was a steward," he should have gone to theforeman instead. If credited (as it has not been), suchtestimony would independently show that Chilson's dis-charge was unlawful. For reasons previously stated,Beesing's testimony about why he refused to transferChilson is the legal equivalent of testimony that Beesingrefused because of Chilson's Section 7 protected conduct incomplaining about laborers doing carpenters' work. Burnup& Sims, supra, 379 U.S. 21. Furthermore, Beesing musthave suspected that Blais was asking for the transfer inorder to keep Chilson from losing his job. Accordingly, inconsequence of Chilson's Section 7 conduct, Beesingknowingly left Chilson exposed to Nimm's imminentdischarge action. Moreover, Beesing must have suspected2' Ben Pekin Corporation, 181 NLRB 1025 (1970), enfd. 452 F.2d 205(C.A. 7); Murphy Diesel Co. v. N.LR.B., 454 F.2d 303, 307 (C.A. 7); Tan-Tar-A Resort, supra, 198 NLRB at 1109; Allelulia Cushion Co., Inc., 221NLRB 999 (1976): Sandpiper Builders, 152 NLRB 796 (1965); H. O. SeiffertCo., 199 NLRB 960, 966-967 (1972), enfd. 86 LRRM 2152, 75 LC 1110,568that this discharge action would be based partly onChilson's activity as a substeward, in view of Blais'reference to a "personality conflict" with Elder, Nimm'sjurisdiction over Chilson, and Elder's and Nimm's state-ment that they had had "nothing but trouble" with Chilsonbecause of, inter alia, conduct related to his capacity assubsteward. In any event, I find that Respondent waschargeable with Nimm's motives for the prospectivedischarge which Beesing was, in effect, refusing toforestall.22In short, if credited, this testimony would showthat in consequence of the very Section 7 activity whichcaused his unlawful discharge on July 30, Chilson wasdenied a July 23 transfer which would have forestalled thatdischarge.Respondent's brief contends that Chilson was dischargedpartly because of his coffeebreak practices. I do not thinkthat such practices were a real reason for his discharge.Thus, both Elder and Nimm testified that at least atentative decision to discharge Chilson was made aboutJuly 23, 1976, and there is no credible evidence thatmanagement said anything to Chilson in 1976 about hiscoffeebreak practices until the day of his discharge on July30. Furthermore, General Foreman Elder said nothingabout Chilson's July 30 coffeebreak when Elder saw himtaking it, and Chilson was not discharged until about 5hours after taking it. Moreover, Elder admittedly had towarn all the employees, most of them repeatedly, aboutoverly long coffeebreaks. Also, so far as the credibleevidence shows, during his at least 9 months on the jobChilson had taken, at most, one overly long coffeebreak.Further, so far as the record shows, nothing was said to thetwo other sawshack carpenters who took coffeebreaks thatmorning. In addition, Beesing said nothing about Chilson'scoffeebreaks when about 4 days after the discharge andafter obtaining a chance to check on it, Beesing gavereasons therefor to Blais. Although Chilson's sitting downduring his break was mentioned in Beesing's August 16letter to Blais about Chilson's discharge, and was allegedlymentioned in Elder's unproduced termination slip, Nimm'stestimony did not allude to this circumstance as a reasonfor the discharge until the General Counsel, on cross-examination, showed Nimm Beesing's August 16 letter. Inany event, the fact that Chilson was discharged at leastpartly because of his protected union activity renders hisdischarge unlawful even assuming he was also dischargedpartly because of his coffeebreak practices. Dilene Answer-ing Service, Inc., 222 NLRB 462 (1976); N.LR.B. v. TomWood Pontiac, Inc., 447 F.2d 383, 386 (C.A. 7, 1971).CONCLUSIONS OF LAWi. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.(C.A. 9, 1974); Carlson Corporation, 195 NLRB 218, 221 (1972), enfd. 82LRRM 2392 (C.A. 1, 1972).22 See N.LR.B. v. Wire Products Manufacturing Corp., 484 F.2d 760, 765(C.A. 7, 1973); United Aircraft Corporation v. N.LRB., 440 F.2d 85, 92(C.A. 2, 1971).596 BLOUNT BROTHERS CORP.3. Respondent has violated Section 8(aX3) and (1) ofthe Act by discharging David Chilson to discourageactivity on behalf of the Union.4. Such unfair labor practices affect commerce withinthe meaning of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be required tocease and desist therefrom. Because the unfair laborpractices found consist of an employee's discharge todiscourage union activity, Board precedent calls for theissuance of a broad order. Brom Machine and Foundry Co.,222 NLRB 74 (1976). Accordingly, I shall recommend thatRespondent be required to cease and desist from infringingon employee rights in any other manner. Further, I shallrecommend that Respondent be required to offer Chilsonimmediate reinstatement to the job of which he wasunlawfully deprived, or, in the event such job no longerexists, a substantially equivalent job, and make him wholefor any loss of pay he may have suffered by reason of hisunlawful discharge to the date of a valid offer ofreinstatement, to be computed in the manner described inF. W. Woolworth Co., 90 NLRB 289 (1950), with interest asdescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962). 1 shall also recommend that Respondent berequired to post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended Order:ORDER23The Respondent, Blount Brothers Corporation, Byron,Illinois, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in Carpenters Local No.792, affiliated with the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, or any other labororganization, by discharging employees, or otherwisediscriminating in any manner in regard to their hire ortenure of employment or any terms or conditions ofemployment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer reinstatement to David Chilson, and make himwhole for any loss of pay he may have suffered by reasonof his discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful to analysis of the amount of backpaydue under the terms of this Order.(c) Post at its Byron Nuclear Power Plant job copies ofthe attached notice marked "Appendix."24Copies of saidnotice, on forms provided by the Officer-in-Charge ofSubregion 38, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Officer-in-Charge of Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.24 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law by discharging David Chilson. We have beenordered to post this notice. We intend to carry out theorder of the Board and abide by the following:WE WILL NOT discharge or otherwise discriminateagainst any employee to discourage membership inCarpenters Local No. 792, affiliated with the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, or any other union.WE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise of these rights.WE WILL offer David Chilson reinstatement to hisold job, or, if such job no longer exists, to asubstantially equivalent job, and make him whole, withinterest, for loss of pay resulting from his discharge.The National Labor Relations Act gives the followingrights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from any such activities.Our employees are free to exercise any or all of theserights, including the right to join or assist Carpenters LocalNo. 792, or any other union. Our employees are also free torefrain from any or all such activities, except to the extentthat union membership may be required by a collective-597 598 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement as a condition of continued employ-ment as permitted by Section 8(f)(2) or the proviso toSection 8(a)(3) of the Act.BLOUNT BROTHERSCORPORATION